Title: Étienne Lemaire to Thomas Jefferson, 6 May 1809
From: Lemaire, Étienne
To: Jefferson, Thomas


          
              philadelphie may 6–1809Monsieur
              j’ai Reçû l’honneur de la votre En date du 25 avril par la qu’elle vous desirré avoire quelque petitte article, aûsitot Je mensuy aucûpé, j’ai áchêtté deux douzainne de boutteille D’huil exellante, une idem de siróp de vinaigre de mail et une demi livre de vanilla; jespairre que vous sérré satisfait Des trois article, idé doit ce rapeller de la manier que j’employait la vanilla avec Économis, un baton E-demi, peû faire pour deux fois, la promier, elle ne doit que Casser la vanilla, En trois aux quatre morceaux, et la second de les fendre avec le Couteaut En petit morceaux mince, la Crême aûra la même Odeur.
             Monsieur Je ne pas Encor eut lhonneur de voire Mr Jefferson Ramdolp, deux fois j’ai Été Chez Mr peale aû museum, Je ne les pas trouvé mais monsieur Comme Cela nest pas biens praicé, j’espair le voire aû promié Jours, Je sui biens Comtent,  idé et fanné son biens tous deuse, ce son deuse  bonne fille et je sui persuadé—quel, vous donneron Beaucoup de satisfactions,—
            Cy monsieur a besoin de quelque aûtres Chosse Je le prie dans eûsere librement avec moi les ordre seront executtez avec toujour avec baucoup de plaisir. j’ai inclus le reconnoissement! Monsieur Je fini avec toute lhonneur et respecque possible votre tres humble tres óbeisant serviteur,
             É Lemaire
          
          
            
              
                 Conte des article: ½ de vanilla
                $5
                
                
              
              
                12 Boutteille de sirop de vinaigre mail 
                10
                
                
              
              
                 24 idem d’huille d’olive
                20
                
                
              
              
                1 Boitte, et transpor
                00
                –
                75
              
              
                Costume hous, &.&.&.
                
                
                38
              
              
                
                 $36
                –
                13
              
            
             Monsieur recevra la vanilla avec la presente reçû
          
         
          Editors’ Translation
          
            
               Philadelphia May 6–1809Sir
                I have the honor of receiving yours of 25 April in which you express your desire to have some small articles, I took care of it right away, I bought two dozen bottles of excellent oil, the same of Maille vinegar syrup—and half a pound of vanilla; I hope that you will be satisfied with these three articles, Edy ought to remember the way I used vanilla sparingly, one-and-a-half sticks can do for two times, the first, she only has to break the vanilla in three or four pieces, and the second to split them into small pieces with the knife, the cream will have the same smell.
              
               Sir I have not yet had the honor of seeing Mr. Jefferson Randolph, twice I went to Mr. Peale’s at the museum, I did not find them but Sir since it is not pressing, I hope to see him soon, I am quite happy, Edy and Fanny are both good workers, they are two good girls and I am convinced that they will give you much satisfaction,—
              If your honor needs some other things I pray him to make use of me freely with orders which will always be carried out with much pleasure. I have included the list of goods! Sir I end with all possible honor and respect your very humble very obedient servant,
               É Lemaire
            
            
              
                
                   List of articles: ½ of vanilla
                  $5
                  
                  
                
                
                  12 Bottles of Maille vinegar syrup
                  10
                  
                  
                
                
                   24 same of olive oil
                  20
                  
                  
                
                
                  1 Crate, and shipping
                  00
                  –
                  75
                
                
                   Customhouse, &.&.&.
                  
                  
                  38
                
                
                  
                   $36
                  –
                  13
                
              
               Your honor will receive the vanilla with the present receipt
            
          
        